MANTON, Circuit Judge.
I dissent in part. I cannot agree with the prevailing opinion, in so far as it disagrees with the conclusions reached by the court below. The clause of the charter party which we are to consider provides:
“That in the event of loss of time from deficiency of men or stores, breakdown of machinery, stranding, or damage preventing the working of the vessel for more than 24 consecutive hours, the payment of hire shall cease until she be again in an efficient state to resume her service.”
On the voyage in question, the loading had been going on for several days, and prior to 1:30 p. m. on July 16th the hatches were closed down, as further cargo was not available. At 7:10 on July 16th fire was discovered in No. 2 hold, which had been loaded with steel billets and machinery in boxes and sugar. The fire was put out. at 4:10 a. m. on July 17th. The hold, at this time, was flooded to a depth of 14 feet 6 inches. A salvage boat pumped the water out, and this work was completed at 7 p. m. on July 17th. No work was done on the two intervening days, but on July 19th the stevedores, assisted by the crew, took the damaged sugar out. of No. 2 hold, and this work was completed on July 21st. An examination revealed that the wooden bulkhead which partitioned off the reserve bunker space, was burm out. After a survey, it was recommended that the wooden bulkhead and the battens be renewed; also that repairs be made to the sounding pipe, and that the bilges be cleaned out where possible. The bilges and strainers had been made foul, due to the sugar water and syrup. The work was completed on July 22d. On the 23d of July the charterers built a powder magazine in between decks, and on the 24th at 7 a. m. resumed the loading of the cargo-.
The District Court held that the libelant could not recover for hire during the period after the fire in the vessel until reloading — that is, between July 16th, at 7 p. m. and the 24th, at 7 a. m. — and this because the damage caused prevented her working within article 16. During this period the ship was unfit for the service of receiving the cargo; that is, while the fire was raging, and until it was extinguished, the water removed, the hold repaired, and the pipes cleaned. We cannot read into this clause that the reason for the delay in loading cargo must be due to some damage of a structural character. Whether the damage was of a structural or nonstructural character is unimportant.
It is claimed, however, that the charterer’s deduction of hire for the period referred to should be disallowed, upon the theory that during the period certain portions of the cargo were being shifted, and that the loss of time thus occurring was due to this cause, aud not to damage preventing the working of the vessel, in the sense of the breakdown clause of the charter. This contention is untenable, because the interpretation of the charter party, upon which it rests, is irreconcilable, not only with the authorities, but it does not, when applied to the facts in the case, defeat the deduction of hire. Charter party provisions almost the same in effect- — indeed, in hsec verba — have been held to authorize a suspension of hire for the period within which the vessel was not in f\ condition fit to perform the service required *872of her, and this notwithstanding the fact that the charterer was able to and actually did make some use of the vessel during the period for the whole of which the deduction was sustained. To say that the loss of time here was due to cargo movements in which the charterer was interested, and not to the necessity for putting the vessel again in condition to resume her service, cannot be supported under the facts disclosed in this record. In the cases which are depended upon to support this claim, it will be found that the loss of time was due to other causes, and, in fact, there was not loss of time, or, at least, no loss covering the entire period for which the deduction was sustained. A controlling decision found in the English reports is Hogarth v. Miller, 60 L. J. P. C. 1, where the charter party provided:
“In the event of loss of time from * * * breakdown of machinery, want of repairs, or damage whereby the working of the vessel is stopped for more than 48 consecutive hours, the payment of the hire shall cease until she be again in an efficient state to resume her service.”
. In that case, the vessel put in at-Las Palmas, owing to a breakdown in her engine. Thereafter a tug was sent out by the shipowners, under arrangement with the charterers, and the vessel proceeded with the aid of the tug,, partly using her engines, to her destination, and there discharged her cargo. The Lord Ordinary held that the vessel was entitled to hire for the average period of the voyage from Las Palmas to the port of destination, and allowed a deduction only to the extent by which the duration of the voyage actually made with the assistance of the tug exceeded the duration of such average voyage. The House of Lords, however, held that the charterer was entitled to; deduct the hire for the entire period of the voyage from Las Palmas to the destination. Lord Halsbury said;
“ * * * Tbe test by which the payment for hire is to be resumed, is the efficient state of the vessel to resume her service; so that each of those words, as it appears to me, has relation .to that which both of the parties must be taken to have well understood — namely, the purpose for which the vessel was hired, the nature of the service to be performed by the vessel, and the efficiency of the vessel to perform such service as should be required of her in the course of the voyage.”
In Lake Steamship Co. v. Bacon (D. C.) 129 Fed. 819, affirmed 145 Fed. 1022, 74 C. C. A. 476, which is cited by the appellant, Judge A.dams, in the District Court of New York, dealt with similar facts, And reached a like conclusion. The court held that the charter hire was suspended during the entire period of the vessel’s voyage from St. Thomas to New York, although during that period she was carrying cargo for the carriage of which, on arrival at New York, the charterer collected a freight charge in a substantial sum. There the vessel left Port of Spain, Trinidad, for New York, on April 9, 1903. On April 11th, 36 hours later, she was stranded on a reef. She was removed from the reef on April 16th and proceeded to St. Thomas, 45 miles distant. She was there repaired, and went on to New York under her own power and unassisted, where she arrived in bad condition. It was held that the vessel was not fit for carrying service at any time after the stranding, and that hire was suspended from that *873time until the vessel reached New York and was in a position to discharge cargo. The breakdown clause, construed in that case, was identical in wording with that in this case, and is undistinguishable in its effect. In each of these cases the suspension of hire was continued until the vessel was again in an efficient state to resume her services. The suspension of hire was held to begin when the vessel became unfit for her service, and that under the breakdown clause, in particular, the words used, “again in an efficient state to resume her service,” meant that hire did not begin again until revived by the vessel again becoming efficient for the service required. Like authority may be found from a reading of The Canadia, 241 Fed. 233, 154 C. C. A. 153, and Olsen v. U. S. Shipping Co., 213 Fed. 18, 129 C. C. A. 607.
We should not construe differently the same language in this charter party of later date. The vessel was not fit to receive cargo while she was afire, or while the fire was being extinguished, nor while the hold was flooded; and she was not in an efficient state to resume her service until the repairs found necessary were completed. To say that it is incumbent upon the charterer to remove the cargo, because that was damaged, is ignoring the effect of the Hogarth v. Miller and Lake Steamship Co. v. Bacon Cases, supra. Moreover, it appears that through the period while the fire was in progress, while it was being extinguished, and while the vessel was being repaired and the hold cleared in consequence thereof, there was a loss of time from damage preventing the working of the ship, and if, during part of the time, the charterer was in fact shifting cargo for his own account, the fire and its consequences were nevertheless, throughout the entire period, a concurring cause of the loss of time. Here the vessel itself was actually on fire. There is no evidence to bear out the suggestion, made upon the argument, that it originated in the cargo. "A consequence was the flooding of the hold, that created the need for shifting the cargo, all being occasioned by the fire, and also the necessity for repairs after the fire.
So far as the undamaged part of the cargo which was removed is concerned, manifestly there was no occasion to shift that, except for the damaged condition of the ship, and for the purpose of enabling the owner to make the necessary repairs to the ship. The portion of the sugar which had been melted and drawn into the suction pipes in the operation of the pumps, or deposited, mixed with water, upon the limber boards, had ceased to be of any interest to the charterer and no longer existed as a cargo. It was a total loss so far as the charterer was concerned. The, clearance of this sugar, as of any other obstruction in the pipes or hold, was the duty of the owner, not the charterer, and the ship was not fit to proceed to sea until this, as well as the repairs, whether classified as arising from structural or nonstructural damage, had been made. It appears that some of the sugar had only been partially damaged, and still had value as merchandise. It was necessary to be shifted, in order to preserve or recondition it. The master, however, was obliged to remove this from the hold — that is, the sound as well as the damaged cargo — in order *874to ascertain and repair the damage to the ship. Therefore all this work, including the movement of the cargo, was approximately caused by the fire, and the consequential damage by water, with its resulting damage to the ship. It seems clear to me, therefore, that the deduction of hire for this périod was properly allowed by the District Court.
In reaching this conclusion, I do not overlook the decisions which have held that charter hire, after, a period of suspension, begins to run again when the ship itself is fit for service, although certain consequences of the damage continue, involving actual loss of time to the charterer beyond the period during which the vessel itself is not fit for service. Small & Sons v. Evans, 2 K. B. 54, 33 T. L. R. 233.
Merely because one of the consequences of the unfitness is to require the charterer to perform some operation on his own account, it by no means follows that charter hire runs while the vessel is unfit. As in the case above referred to, the hire begins to run again because the vessel is “again in an efficient state to resume her service,” not because the further period of delay is deemed not to be causally connected with the ship which suspended the accrual of hire.
For these reasons, I think the judgment of the court below is right, and should be affirmed.